        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 1 of 20   1
     Ic7despp
                                Plea
1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,                     New York, N.Y.

4                v.                                17 Cr. 00398(ER)

5    ROBERT ESPINEL,

6                     Defendant.

7    ------------------------------x

8
                                                   December 7, 2018
9                                                  12:18 p.m.

10
     Before:
11
                              HON. EDGARDO RAMOS,
12
                                                   District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     BY: LARA POMERANTZ
17        Assistant United States Attorney

18   THE PASCARELLA LAW FIRM
          Attorneys for Defendant
19   BY: JAMES ADAM PASCARELLA

20             - also present -

21   S.A. Michael Buscemi, FBI

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 2 of 20         2
     Ic7despp
                                Plea
1

2              THE CLERK:    In the matter of the United States of

3    America versus Espinel.

4              Counsel, please state your name for the record.

5              MS. POMERANTZ:      Good afternoon, your Honor.      Lara

6    Pomerantz for the government, and with me at counsel's table is

7    Michael Buscemi of the FBI.

8              THE COURT:    Good afternoon.

9              MR. PASCARELLA:      Good afternoon, your Honor.         James A.

10   Pascarella on behalf of the defendant, Robert Espinel.

11             THE COURT:    And good afternoon to you both.

12             Ms. Pomerantz, what are we doing?

13             MS. POMERANTZ:      Your Honor, I believe we are moving

14   forward with a plea today.

15             THE COURT:    Mr. Pascarella?

16             MR. PASCARELLA:      That is correct, your Honor.

17             THE COURT:    OK.    Mr. Espinel, your attorney has

18   advised me that you wish to enter a plea of guilty.          I am happy

19   to take your plea.     However, before I do, I need to ask you a

20   series of questions, and I'm trying to determine essentially in

21   the first instance that you understand what is going on here

22   today and the consequences of taking a plea, or of pleading

23   guilty, and I'm also trying to determine whether you are in

24   fact guilty of the crime to which you wish to plead guilty.

25             And so, again, I have to ask you these series of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 3 of 20    3
     Ic7despp
                                Plea
1    questions, and as I do that, it is vitally important that you

2    be absolutely truthful.      So, I am going to have you placed

3    under oath.    OK?

4              THE DEFENDANT:     OK.

5              THE CLERK:    Please stand and raise your right hand.

6              (The defendant was sworn)

7              THE COURT:    So you may be seated and you may remain

8    seated.

9              And as I ask you these questions, if I ask you one and

10   you don't understand it, just let me know.         I will rephrase it.

11   Or if I ask you a question and you wish to speak with

12   Mr. Pascarella before you answer, just let me know that and I

13   will give you that opportunity.       OK?

14             THE DEFENDANT:     OK.

15             THE COURT:    We are going to start with this.

16             You are now under oath.      And do you understand that if

17   you answer any of my questions falsely, your answers could be

18   used against you in a prosecution for perjury or for make a

19   false statement?

20             THE DEFENDANT:     Yes, your Honor.

21             THE COURT:    Sir, what is your full name?

22             THE DEFENDANT:     Robert William Espinel.

23             THE COURT:    Can you make sure the microphone is close

24   to you.

25             And how old are you, sir?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 4 of 20   4
     Ic7despp
                                Plea
1               THE DEFENDANT:    I'm 48.

2               THE COURT:   How far did you get in school?

3               THE DEFENDANT:    High school.

4               THE COURT:   So you are able to read and write in

5    English?

6               THE DEFENDANT:    Yes, sir.

7               THE COURT:   Sir, are you now or have you recently been

8    under the care of a doctor or psychiatrist?

9               THE DEFENDANT:    No, sir.

10              THE COURT:   Have you ever been treated or hospitalized

11   for any mental illness or any type of addiction, including drug

12   or alcohol addiction?

13              THE DEFENDANT:    No, your Honor.

14              THE COURT:   In the past 24 hours, have you taken any

15   drugs, medicine, or pills, or have you consumed any alcohol?

16              THE DEFENDANT:    No, your Honor.

17              THE COURT:   Is your mind clear today?

18              THE DEFENDANT:    Yes, your Honor.

19              THE COURT:   And, sir, are you feeling well enough to

20   proceed and to understand what is going on here today?

21              THE DEFENDANT:    Yes, your Honor.

22              THE COURT:   Now, Mr. Pascarella has informed me that

23   you wish to enter a plea of guilty.        Is that correct?

24              THE DEFENDANT:    Yes, your Honor.

25              THE COURT:   And, sir, have you had a full opportunity


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 5 of 20   5
     Ic7despp
                                Plea
1    to discuss your case with Mr. Pascarella, including any

2    possible defenses that you might have?

3              THE DEFENDANT:     Yes, your Honor.

4              THE COURT:    And have you had a full opportunity to

5    discuss with him the consequences of entering a plea of guilty?

6              THE DEFENDANT:     Yes, your Honor.

7              THE COURT:    Are you satisfied with Mr. Pascarella and

8    his representation of you?

9              THE DEFENDANT:     Yes, your Honor.

10             THE COURT:    Does either counsel have any doubt as to

11   Mr. Espinel's competence to enter a guilty plea at this time?

12             MS. POMERANTZ:     No, your Honor.

13             MR. PASCARELLA:     No, your Honor.

14             THE COURT:    Very well.    On the basis of Mr. Espinel's

15   responses to my questions and my observations of his demeanor,

16   I find that he is fully competent to enter an informed guilty

17   plea at this time.

18             Now, the next series of questions that we need to go

19   over are the rights that you are giving up by pleading guilty.

20   So, again, please listen very carefully.

21             First, you have the right to be represented by an

22   attorney at trial and at every other stage of the proceeding.

23   If you could not afford an attorney, an attorney would be

24   appointed to represent you without cost to you.

25             Do you understand that?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 6 of 20         6
     Ic7despp
                                Plea
1              THE DEFENDANT:     Yes, your Honor.

2              THE COURT:    You have a right to a speedy and public

3    trial by a jury on the charges against you which are contained

4    in the Indictment.     Do you understand?

5              THE DEFENDANT:     Yes, your Honor.

6              THE COURT:    At trial, you would be presumed innocent,

7    and the government would be required to prove you guilty by

8    competent evidence beyond a reasonable doubt before you could

9    be found guilty.     You would not have to prove that you were

10   innocent at trial.     Do you understand?

11             THE DEFENDANT:     Yes, your Honor.

12             THE COURT:    If there were a jury trial, the jury would

13   be composed of 12 people selected from this district, and all

14   12 would have to agree unanimously that you were guilty before

15   you could be found guilty.      Do you understand?

16             THE DEFENDANT:     Yes, your Honor.

17             THE COURT:    At trial, you would have a right to see

18   and hear all of the witnesses against you, and your attorney

19   could cross-examine them.      Your attorney could object to the

20   government's evidence and offer evidence on your behalf.           You

21   would also have the right to have subpoenas issued to compel

22   witnesses to come to court to testify in your defense.

23             Do you understand?

24             THE DEFENDANT:     Yes, your Honor.

25             THE COURT:    At trail, you would have the right to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 7 of 20   7
     Ic7despp
                                Plea
1    testify if you wanted to, but no one could force you to

2    testify.    And if you chose not to testify, I would tell the

3    jury that it could not hold that against you.         Do you

4    understand?

5               THE DEFENDANT:     Yes, your Honor.

6               THE COURT:   If you were convicted at trial, you would

7    have the right to appeal that verdict.        Do you understand?

8               THE DEFENDANT:     Yes, your Honor.

9               THE COURT:   And, Mr. Espinel, do you also understand

10   that by entering a plea of guilty here today you are giving up

11   all of the rights that I have just described, except for your

12   right to counsel, and you will be found guilty based solely on

13   your plea of guilty?

14              THE DEFENDANT:     Yes, your Honor.

15              THE COURT:   Sir, do you understand that you can change

16   your mind right now for any reason and decide that you did not

17   want to plead guilty?

18              THE DEFENDANT:     Yes, your Honor.

19              THE COURT:   OK.   Now, Mr. Espinel, have you received a

20   copy of the Indictment?

21              THE DEFENDANT:     Yes, your Honor.

22              THE COURT:   Have you read the Indictment?

23              THE DEFENDANT:     Yes, your Honor.

24              THE COURT:   Have you discussed the Indictment with

25   your attorney?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 8 of 20   8
     Ic7despp
                                Plea
1               THE DEFENDANT:    Yes, your Honor.

2               THE COURT:   Sir, do you understand that you are

3    charged in Count Two of that Indictment with conspiring to pay

4    bribes, in violation of Title 18 of the United States Code,

5    Section 371?

6               THE DEFENDANT:    Yes, your Honor.

7               THE COURT:   Ms. Pomerantz, what are the elements of

8    that offense?

9               MS. POMERANTZ:    Your Honor, the elements are as

10   follows:    First, that two or more persons entered the unlawful

11   agreement charged in the Indictment; second, that the defendant

12   knowingly and willfully became a member of the conspiracy; and,

13   third, that a member of the conspiracy knowingly committed an

14   overt act in furtherance of the conspiracy, in violation of

15   Title 18, United States Code, Section 666.

16              THE COURT:   Thank you.

17              Mr. Espinel, did you hear what the prosecutor said?

18              THE DEFENDANT:    Yes, your Honor.

19              THE COURT:   And, sir, do you understand that if you

20   did not plead guilty to this count, the government would have

21   to prove each and every one of those elements beyond a

22   reasonable doubt at trial?

23              THE DEFENDANT:    Yes, your Honor.

24              THE COURT:   And, sir, have you discussed with

25   Mr. Pascarella the possible punishment that you face if you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 9 of 20   9
     Ic7despp
                                Plea
1    were to plead guilty to this charge?

2              THE DEFENDANT:     Yes, your Honor.

3              THE COURT:    Sir, do you understand that this charge

4    carries a maximum term of imprisonment of five years?

5              THE DEFENDANT:     Yes, your Honor.

6              THE COURT:    And there is also a maximum term of

7    supervised release of three years?

8              THE DEFENDANT:     Yes, your Honor.

9              THE COURT:    And in addition, there are financial

10   penalties, including a $100 special assessment that I must

11   impose and a fine that I could impose that could be as high as

12   either $250,000 or twice the gross gain from the offense or

13   twice the gross loss to victims of the offense.          Do you

14   understand that?

15             THE DEFENDANT:     Yes, your Honor.

16             THE COURT:    Now, I mentioned the term "supervised

17   release."   Do you understand that supervised release means that

18   you will be subject to monitoring and supervision when you are

19   released from prison, if you are sentenced to a term of

20   imprisonment?

21             THE DEFENDANT:     Yes, your Honor.

22             THE COURT:    And that there are terms and conditions of

23   supervised release with which you must comply, and if you do

24   not comply with them, you could be returned to prison without a

25   trial.   Do you understand?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 10 of 20     10
     Ic7despp
                                Plea
1              THE DEFENDANT:     Yes, your Honor.

2              THE COURT:    And do you understand that if you violate

3    the terms or conditions of supervised release and are returned

4    to prison, that new term could be for part or all of the term

5    of supervised release and that you will not receive credit for

6    time previously served in prison on this charge?

7              THE DEFENDANT:     Yes, your Honor.

8              THE COURT:    And as part of your sentence, I can also

9    order restitution to any person injured as a result of your

10   criminal conduct.     Do you understand?

11             THE DEFENDANT:     Yes, your Honor.

12             THE COURT:    Now, Mr. Espinel, do you further

13   understand that if I accept your guilty plea and find you

14   guilty, that determination may deprive you of certain valuable

15   civil rights such as the right to vote, the right to hold

16   public office, the right to serve on a jury, the right to

17   possess any kind of firearm, and the right to hold certain

18   professional licenses?

19             THE DEFENDANT:     Yes, your Honor.

20             THE COURT:    Mr. Espinel, are you a U.S. citizen?

21             THE DEFENDANT:     Yes, your Honor.

22             THE COURT:    Now, the next series of questions that we

23   need to discuss involve the Sentencing Guidelines.           So, let me

24   begin by asking you, do you understand that there are

25   Sentencing Guidelines that I must consider in determining the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 11 of 20   11
     Ic7despp
                                Plea
1    appropriate sentence in your case?

2              THE DEFENDANT:     Yes, your Honor.

3              THE COURT:    And have you spoken with Mr. Pascarella

4    about how the guidelines apply to your case?

5              THE DEFENDANT:     Yes, your Honor.

6              THE COURT:    And, sir, do you understand that I have to

7    calculate the appropriate guideline range, or the applicable

8    guideline range, and then I have to consider that range in

9    determining what your sentence will be?

10             THE DEFENDANT:     Yes, your Honor.

11             THE COURT:    And do you also understand that I will not

12   be able to make that calculation until after a presentence

13   report has been prepared by the U.S. Probation Department and

14   both you and your attorney and the government have had a chance

15   to review a draft of that report?        Do you understand that?

16             THE DEFENDANT:     Yes, your Honor.

17             THE COURT:    And do you further understand that even

18   after I calculate the applicable guideline range, I have the

19   ability to impose a sentence that could be higher or lower than

20   what the guidelines recommend?       Do you understand?

21             THE DEFENDANT:     Yes, your Honor.

22             THE COURT:    And in addition to the guidelines, do you

23   also understand that there is a law, known as Title 18 of the

24   United States Code, Section 3553(a), which outlines a number of

25   factors that, again, I am required to consider, such as factors


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 12 of 20   12
     Ic7despp
                                Plea
1    about you and your history and your characteristics and about

2    the nature of the offense, in order to determine the

3    appropriate guideline range -- rather, the appropriate sentence

4    in your case?    Do you understand?

5              THE DEFENDANT:     Yes, your Honor.

6              THE COURT:    So even after I calculate the guidelines,

7    I have to consider these other factors and, again, might settle

8    on a sentence that can be higher or lower than what the

9    guidelines recommend.      Do you understand?

10             THE DEFENDANT:     Yes, your Honor.

11             THE COURT:    Now, Mr. Espinel, do you understand that

12   if your attorney or anyone else has attempted to estimate or

13   predict what your sentence will be, their estimate or

14   prediction could be wrong?

15             THE DEFENDANT:     Yes, your Honor.

16             THE COURT:    So while it is perfectly appropriate for

17   you and Mr. Pascarella to have discussed how the sentence will

18   be calculated, no one can give you any assurance of what your

19   sentence will be.     Do you understand that?

20             THE DEFENDANT:     Yes, your Honor.

21             THE COURT:    Mr. Espinel, I say all of this to you

22   because you need to understand today that if your sentence is

23   different from what your attorney or anyone else has told you

24   it might be, or if it is different from what you expect, or

25   even if it is different from what is contained in your


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 13 of 20   13
     Ic7despp
                                Plea
1    agreement with the government, you will still be bound by your

2    guilty plea and you will not be allowed to withdraw your guilty

3    plea?   Do you understand?

4              THE DEFENDANT:      Yes, your Honor.

5              THE COURT:    Sir, do you understand that if you are

6    sentenced to prison, there is no parole in the federal system

7    and you will not be released early on parole?

8              THE DEFENDANT:      Yes, your Honor.

9              THE COURT:    Now, the next series of questions that we

10   need to discuss involve your agreement with the government.

11             I have been provided with a letter dated September 24,

12   2018.   It is a six-page document, and there are a series of

13   signatures on page 6.

14             I am going to hold that up.       Can you see that from

15   where you are seated?

16             THE DEFENDANT:      Yes, sir.

17             THE COURT:    Is that your signature on this page?

18             THE DEFENDANT:      Yes, sir.

19             THE COURT:    OK.   So this document will be marked Court

20   Exhibit No. 1.

21             Now, Mr. Espinel, did you read this agreement before

22   you signed it?

23             THE DEFENDANT:      Yes, your Honor.

24             THE COURT:    Did you discuss it with Mr. Pascarella

25   before you signed it?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 14 of 20   14
     Ic7despp
                                Plea
1              THE DEFENDANT:     Yes, your Honor.

2              THE COURT:    Did you fully understand the agreement

3    when you signed it?

4              THE DEFENDANT:     Yes, your Honor.

5              THE COURT:    Sir, does this agreement include your

6    understanding of the entire agreement between you and the

7    government?

8              THE DEFENDANT:     Yes, your Honor.

9              THE COURT:    Mr. Espinel, is there any other agreement

10   or any other promise about your plea or your sentence that is

11   not contained in this agreement?

12             THE DEFENDANT:     No, your Honor.

13             THE COURT:    Did anyone threaten you or force you to

14   enter into the plea agreement?

15             THE DEFENDANT:     No, your Honor.

16             THE COURT:    Other than what is in the agreement, has

17   anyone promised you anything or offered you anything in order

18   to plead guilty?

19             THE DEFENDANT:     No, your Honor.

20             THE COURT:    Has anyone made a promise to you as to

21   what your sentence will be?

22             THE DEFENDANT:     No, your Honor.

23             THE COURT:    Now, there is a stipulation in the

24   agreement concerning the Sentencing Guidelines.

25             Sir, do you understand that that stipulation binds you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 15 of 20       15
     Ic7despp
                                Plea
1    and it binds the government but it does not bind me?           I am

2    still going to make may own determination as to what the

3    appropriate guidelines' range is.        Do you understand that?

4              THE DEFENDANT:     Yes, your Honor.

5              THE COURT:    And do you also understand that under

6    certain circumstances, both you and the government have a right

7    to appeal any sentence that I might impose?          However, because

8    of the stipulation in the agreement, if I sentence you within

9    or below the stipulated guidelines' range, you are essentially

10   giving up your right to appeal the sentence that I impose.            Do

11   you understand that?

12             THE DEFENDANT:     Yes, your Honor.

13             THE COURT:    Ms. Pomerantz, would you please summarize

14   what the government would expect to prove if this case were to

15   go to trial?

16             MS. POMERANTZ:     Your Honor, as to Count Two, the

17   government would expect to prove that the defendant agreed with

18   others to bribe officers in the Licensing Division in exchange

19   for help with gun licenses upon his planned retirement from the

20   NYPD.

21             And as to the proof, that would consist of cooperating

22   witness testimony, witnesses such as officers from the

23   Licensing Division, cell phone evidence, including text

24   messages, business records, and the government would also prove

25   that acts in furtherance of the conspiracy took place in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 16 of 20     16
     Ic7despp
                                Plea
1    Manhattan, including at the Licensing Division.

2              The government would also proffer that the NYPD

3    receives more than $10,000 a year of federal funding and it

4    received such funding the year prior to the charged conduct and

5    that the value of the transactions was more than $5,000 based

6    on the expected dollar value of the bribes made.

7              THE COURT:    Where is the Licensing Division?        Where is

8    it located?

9              MS. POMERANTZ:     One Police Plaza here in Manhattan.

10             THE COURT:    Thank you.

11             Mr. Espinel, did you hear what the prosecutor said?

12             THE DEFENDANT:     Yes, your Honor.

13             THE COURT:    And, sir, have you clearly understood

14   everything that has happened here today so far?

15             THE DEFENDANT:     Yes, your Honor.

16             THE COURT:    Mr. Espinel, will you please now tell me

17   in your own words what it was that you did that makes you

18   guilty of the crime to which you are pleading guilty.

19             THE DEFENDANT:     Yes, your Honor.

20             In December of 2015, I was retiring from the New York

21   City Police Department as a police officer in the Pistol

22   Licensing Division.     I subsequently left the Police Department

23   and opened an expediting business.

24             THE COURT:    Sorry.    And opened?

25             THE DEFENDANT:     An expediting business.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 17 of 20      17
     Ic7despp
                                Plea
1              THE COURT:    OK.

2              THE DEFENDANT:      Consulting.

3              I, along with another, agreed to provide benefits to

4    Ochetal and Villanueva of the NYPD's Licensing Division.            That

5    same month, in furtherance of the conspiracy, I, along with

6    another met, Ochetal and Villanueva at a diner in Manhattan to

7    discuss providing them with benefits to help us obtain licenses

8    for our clients.

9              THE COURT:    And, Mr. Espinel, when you did that, when

10   you engaged in those acts, did you know that what you were

11   doing was wrong and against the law?

12             THE DEFENDANT:      Yes, your Honor.

13             THE COURT:    Did anyone threaten or coerce you to do

14   those things?

15             THE DEFENDANT:      No, your Honor.

16             THE COURT:    Does either counsel wish me to make any

17   further inquiry?     Ms. Pomerantz?

18             MS. POMERANTZ:      No.   Thank you, your Honor.

19             THE COURT:    Mr. Pascarella?

20             MR. PASCARELLA:     No.    Thank you, your Honor.

21             THE COURT:    Mr. Pascarella, do you know of any valid

22   defense that would prevail at trial or any reason why your

23   client should not be permitted to plead guilty?

24             MR. PASCARELLA:     I do not, your Honor.

25             THE COURT:    Mr. Pascarella, do you believe that there


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 18 of 20   18
     Ic7despp
                                Plea
1    is an adequate factual basis to support the plea of guilty?

2              MR. PASCARELLA:     I do.

3              THE COURT:    Ms. Pomerantz, do you believe that there

4    is an adequate factual basis to support the plea of guilty?

5              MS. POMERANTZ:     Yes, your Honor.

6              THE COURT:    Very well.    Mr. Espinel, how do you now

7    plead to the charge in Count Two of the Indictment, guilty or

8    not guilty?

9              THE DEFENDANT:     Guilty, your Honor.

10             THE COURT:    Are you in fact guilty of that charge?

11             THE DEFENDANT:     Yes, your Honor.

12             THE COURT:    Are you pleading guilty voluntarily and of

13   your own free will?

14             THE DEFENDANT:     Yes, your Honor.

15             THE COURT:    Is the government seeking forfeiture?

16             MS. POMERANTZ:     We are not, your Honor.

17             THE COURT:    Very well.    Mr. Espinel, because you

18   acknowledge that you are in fact guilty as charged in Count Two

19   of the Indictment, because I find that you know your rights and

20   are waiving them knowingly and voluntarily with an

21   understanding of the consequences of your plea, including the

22   potential sentences that may be imposed, I accept your guilty

23   plea and find you guilty of the charge in Count Two.

24             I will now direct that a presentence investigation be

25   conducted by the Probation Department and that a report be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 19 of 20       19
     Ic7despp
                                Plea
1    prepared.

2              You will be interviewed by the Probation Office as

3    part of that process, Mr. Espinel.        You can and should have

4    your lawyer with you during that interview.          It is entirely

5    possible that members of your family will also be interviewed

6    during that process.

7              The presentence report is a very important part in my

8    decision as to what your sentence will be.         You and your

9    attorney will have an opportunity to review a draft of that

10   report, and you should bring any mistakes or discrepancies that

11   you find therein to my attention.        It is very important that

12   you review it very carefully.       You and your lawyer will also

13   have the opportunity to speak on your behalf before I impose

14   sentence.

15             Is there a date for sentencing?

16             THE CLERK:    March 8th at 11 a.m.

17             THE COURT:    You both have that date?

18             MR. PASCARELLA:     That is good for me, your Honor.

19             MS. POMERANTZ:     That is fine, your Honor.

20             THE COURT:    Ms. Pomerantz, is there anything else that

21   we need to do today?

22             MS. POMERANTZ:     I don't believe so.      Thank you, your

23   Honor.

24             THE COURT:    I take it there is no application with

25   respect to Mr. Espinel's bail?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00398-ER Document 60 Filed 01/07/19 Page 20 of 20       20
     Ic7despp
                                Plea
1              MS. POMERANTZ:     No, your Honor.

2              THE COURT:    Mr. Pascarella, anything else from you?

3              MR. PASCARELLA:     No.   Thank you, your Honor.

4              THE COURT:    In that event, we are adjourned.        We'll

5    see you in March, folks.

6              MS. POMERANTZ:     Thank you, your Honor.

7              MR. PASCARELLA:     Thank you, your Honor.

8              THE CLERK:    All rise.

9              (Adjourned)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
